DETAILED ACTION
Status of the Claims
	Claims 1-18 are pending in this application. Claims 1-18 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national entry application of PCT/EP2016/081975 filed on 12/20/2016, claims priority from foreign application 4775/MUM/2015, filed on 12/21/2015. 

Information Disclosure Statement
The information disclosure statements from 06/19/2018, 12/21/2018, 07/29/2019 and 02/06/2020 have been considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities: 
In claim 16, “a” in the formula needs to be corrected to “n”. 
Appropriate correction is required.
The claims 1-18 are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it’s unclear where the applicant recites “wherein the oil-in-water emulsion is present in the hair composition in a quantity ranging of from 0.1% to 15% by weight with respect to the total weight of the hair composition” because since the oil-in-water emulsion also comprises “one or more nonionic emulsifiers” which are described as “the nonionic emulsifiers can be chosen among the nonionic surfactants previously described” (page 15 of the instant specification), this leads to indefinites about the wt % concentration of each component. Since a non-ionic surfactant can be a part of component i) as well as component ii), specifying a concentration for component ii) leads to uncertainty about what this concentration range applies to. For example, adding a surfactant where a surfactant with no real indication of how the surfactant is separated from the emulsion is unclear since as emuslifiers can be surfactants. For the purposes of compact prosecution, any oil-in-water emulsion component of a composition with the recited constituents in a prior art will be taken into consideration when it comes to from 0.1% to 15% by weight range. 

In claim 13, it is unclear what is meant by “expressed in volume”. The units for particle sizes are given are “nm” which is not a volume unit. It can be interpreted such that the values are actual volumes and that the applicant meant to say nm3, alternatively, it can also be interpreted such that these values represent diameters of the particles, as it is also stated in the specification. For the purposes of compact prosecution, the latter interpretation will be used.
The remaining claims are also rejected for being dependent on an indefinite claim 1. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitations “C6-C24”, and the claim also recites “especially C12-C20” which is the narrower statement of the range/limitation. The claim also recites “preferably” in some of the options. Additionally, in some of the options, the claim recites “especially” for two different species. The same reasoning applies when the applicant uses “in particular” and further narrows down the limitation without clarifying whether the broader or the narrower limitation is to be considered. All of these raises indefiniteness questions about exactly what range of chemicals/species are being claimed. 

In the present instance, claim 4 recites broad recitation “quaternized secondary or tertiary aliphatic amine derivatives of formula (III) or (IV), and the claim also recites “preferably” language for some of the constituents, which is the narrower statement of the range/limitation. The same reasoning applies when the applicant uses “in particular” and further narrows down the limitation without clarifying whether the broader or the narrower limitation is to be considered. -
In the present instance, claim 5 recites broad recitation “ranging of from 4% to 50% by weight”, and the claim also recites “preferably” and “more preferably” which are the narrower statements of the range/limitation.
In the present instance, claim 6 recites broad recitation “an integer of from 500 to 2000”, and the claim also recites “preferably of from 1000 to 2000; and preferably are PDMS 
In the present instance, claim 7 recites broad recitation “from 40,000 to 70,000 mPa.s”, and the claim also recites “more preferably a viscosity of from 51,000 to 70,000 mPa.s” which is the narrower statement of the range/limitation.
In the present instance, claim 8 recites broad recitation “formula (II)”, and the claim also recites “preferably” to narrow the formula which is the narrower statement of the range/limitation.
In the present instance, claim 10 recites broad recitation “a quantity of from 70 to 90% by weight”, and the claim also recites “preferably from 75 to 85% by weight” which is the narrower statement of the range/limitation. Claim 10 also recites broad recitation “from 10 to 30% by weight”, and the claim also recites “preferably from 15 to 25% by weight” which is the narrower statement of the range/limitation.
In the present instance, claim 11 recites broad recitation “polyoxyalkylene alkyl ethers”, and the claim also recites “especially (poly)ethoxylated fatty alcohols..” which is the narrower statement of the range/limitation. Within that narrower statement, Claim 11 also recites broad recitation “c being an integer between 1 and 200 inclusive”, and the claim also recites “referentially between 2 and 150 and more particularly between 4 and 50, most preferably between 8 and 20” which are the narrower statements of the range/limitation. The same reasoning applies when the applicant uses “more particularly” and further narrows down the limitation without clarifying whether the broader or the narrower limitation is to be considered.
In the present instance, claim 12 recites broad recitation “the mixture of emulsifiers in a total amount of from 5 to 15% by weight”, and the claim also recites “preferably of from 8 to 
In the present instance, claim 13 recites broad recitation “particle size of from 100 to 300 nm”, and the claim also recites “more preferably from 150 to 250 nm, most preferably from 160 to 200 nm” which are the narrower statements of the range/limitation.
In the present instance, claim 14 recites broad recitation “0.1% to 15% by weight”, and the claim also recites “preferably from 0,5% to 10% by weight, more preferably from 1% to 8% by weight, even more preferably from 1,5% to 5% by weight” which are the narrower statements of the range/limitation.
In the present instance, claim 15 recites broad recitation “one or more cationic polymers”, and the claim also recites “preferably in an amount of between 0.01% and 5% by weight, especially from 0.05% to 3% by weight and preferentially from 0.1% to 2% by weight” which are the narrower statements of the range/limitation.
In the present instance, claim 16 recites broad recitation “one or more oxyethylenated polymers”, and the claim also recites “preferably of formula: (OCH2CH2)aOH in which n is an integer ranging from 7000 to 90 000, preferably from 10 000 to 75 000, more preferably from 25 000 to 65 000, even more preferably from 35 000 to 55 000; preferably in an amount ranging from 0,001% to 5% by weight and better still from 0,005% to 3% by weight, and even more preferably from 0,01% to 1% by weight” which are the narrower statements of the range/limitation.
In the present instance, claim 17 recites broad recitation “water”, and the claim also recites “for example in a quantity of from 40 to 99% by weight, preferably from 50 to 98% by 
The claims 2-8 and 10-17 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of compact prosecution, it is noted that wherever, in the claims, the applicant uses the language “preferably” or “especially” etc., this indicates the language that comes after is not required, those phrases are not functional limitations and are not given patentable weight.  Examiner will be considering the broadest range or item of these recitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hidefumi Tanaka et al (US 8,546,483 B2, publication date: 10/1/2013) (Hereinafter Tanaka) and Seiki Tamura et al (US 2013/0177516 A1, publication date: 07/11/2013) (Hereinafter Tamura). 
Regarding claims 1 and 7, Tanaka teaches hair cosmetics ingredients (C2, lines 49-52) which are oil-in-water organopolysiloxane emulsion compositions (title) comprising nonionic surfactant, water-soluble solvent, water, ionic surfantant, organopolysiloxane and organosiloxane with a nitrogen containing organic group (amino-silicone) (claim 1). Tanaka specifically teaches dimethylpolysiloxane (trialkylsilyl terminated) (viscosity of approximately 5,000 mPas at 25 °C), amino-modified dimethylpolysiloxane (viscosity of approximately 1,200 mPas at 25 °C, amino group content of approximately 0.9%) represented by the structural formula (P-1), a mixture of nonionic surfactants (polyoxyethylene (4) lauryl ether and polyoxyethylene (23) lauryl ether) having a HLB of the mixture= 15, ethanol as a water-soluble solvent and water (example 1). Tanaka doesn’t provide an amine value but rather provides an amino group content value. It is noted that the nitrogen containing group in the Tanaka teachings (formula P-1) is the same as the nitrogen group in example 1 of the instant application (aminoethylaminopropyl), thus absent evidence of the contrary, Tanaka composition’s amino-silicone’s amide value would result in an amine value of from 2 to 10 mg of KOH per gram of amino-silicone. Regarding the viscosity of dimethylpolysiloxane, even though the specific embodiment of Tanaka (5,000 mPas) teaches outside the range of the instant claim (from 40,000 to 100,000 mPas), the specification of Tanaka allows for a viscosity of 3,000 to 30,000,000 mPas at 25°C (C8, lines 56-57) which is 
Regarding claim 2, Tanaka teaches sodium polyoxyethylene lauryl sulfate surfactant (example 4) which is a C12 alkyl ether sulfate. It is also noted that since anionic surfactant is optional in claim 1, even if Tanaka had not taught an anionic surfactant, it would have still met claim 2. 
Regarding claim 3, Tanaka teaches nonionic surfactants polyoxyethylene (4) lauryl ether and polyoxyethylene (23) lauryl ether which are polyethoxylated alcohols with the number of ethylene oxides being 9. It is also noted that since nonionic surfactant is optional in claim 1, even if Tanaka had not taught a nonionic surfactant, it would have still met claim 3.
Regarding claim 4, even though Tanaka does not teach an amphoteric surfactant, since claim 1 lists it as optional, there is no functional limitation to be met by Takana, thus meeting the instant claim limitations. 
Regarding claim 5, Tanaka teaches a total of 10.8 parts of surfactant out of 166.3 parts (example 1) meaning the surfactant amount is approximately 6.5% by weight. 
Regarding claim 8, Tanaka teaches the amino-silicone P-1 (example 1) that fits the formula (II) of the instant claim where R (and X) is a CH3, a monovalent hydrocarbon with 1 C atom, A is (CH2)3-NH-(CH2)2-NH2, and m+n is 276, meeting the claim limitations. 

Regarding claim 10, Tanaka teaches 100 parts of dimethylpolysiloxane (organosiloxane) out of 101.5-185 parts (approximately 54-98% by weight) and 0.5-35 parts of amino silicone (organic-modified organosiloxane) out of 101.5-185 parts (approximately 1%-34% by weight) (abstract) which are overlapping ranges with the instant claim. 
Regarding claim 11, Tanaka teaches polyoxyethylene (4) lauryl ether and polyoxyethylene (23) lauryl ether which are polyethoxylated alcohols with the formula HO(CH2CH2O)nC12H25 which fits the formula in the instant invention (R3 being C12H25, c being 4 or 23, and with the number of ethylene oxides being 9). 
Regarding claim 12, Tanaka teaches a nonionic surfactant (emulsifier) to be added to the emulsion (C13, lines 59-61) wherein the concentration ranges from 0.5 to 35 weight parts per 100 parts of organosiloxane (C13, lines 66-67). Tanaka teaches 100 parts of dimethylpolysiloxane (organosiloxane) out of 101.5-185 parts (approximately 54-98% by weight) and 0.5-35 parts of amino silicone (organic-modified organosiloxane) out of 101.5-185 parts (approximately 1%-34% by weight) (abstract) (no other functional limitation due to the “or” language). 
Regarding claim 17, Tanaka teaches water (abstract) to be from 30 to 70 weight parts per 100 weight of the organosiloxane (C15, line 48) which equates to about from 16% to about 70% of total composition which is overlapping with the instant claim. 

Regarding claims 1 and 13-14 Tanaka doesn’t teach a particle size of less than 350nm and also doesn’t teach that the oil-in-water emulsion component of the composition ranges from 0.15% to 15% by weight. 
Regarding claim 6, Tanaka teaches dimethylpolysiloxane (trialkylsilyl terminated) (example 1) which fit the formula (I) of the instant claim, R’ being a methyl (same, monovalent hydrocarbon). For the “p” limitation, Tanaka does not directly teach an integer as seen in the instant claim. 
Regarding claims 15, Tanaka does not teach a cationic polymer.
Regarding claim 16, Tanaka doesn’t teach an oxyethylenated polymer with the claimed length and concentration of the instant claim.	
Regarding claims 1 and 13-14, Tamura teaches hair cosmetic compositions (abstract) comprising O/W (oil in water) emulsion with a mixture of dimethylpolysiloxane and a sugar modified silicone at 4% wt of the total composition (example 4). The composition additionally comprises anionic surfactants (lauryl ether sulfate), amphoteric surfactant (cocoamidopropylbetaine), purified water (example 4). Tamura also teaches that the average primary particle size of the powders preferably ranges ranging from 0.1 to 50 µm (para 181) which is overlapping with the instantly claimed range of D50 of less than 0.35 nm. It is noted that obtaining a specific particle size in an emulsion is the result of a careful process of selecting 
Regarding claim 6, Tamura teaches the “p” value to range from 0 to 10,000 (para 114) which is overlapping range with the instant claim range.  
Regarding claim 12, Tamura teaches a cationic surfactant (emulsifier) to be added to the composition (para 22) in an amount ranger from 0.1 to 90% by weight (para 152) which overlaps with the instant claim range. 
Regarding claim 15, Tamura teaches a cationic water-soluble polymer to be added to the composition (para 21) which range from 0.01 to 5.0% by weight (para 159). 
Regarding claim 16, Tamura teaches polyoxyethylene-based polymers such as polyethylene glycol 20,000 and the like (para 156) at from 0.01 to 5.0% by weight (para 159). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Tamura and Tanaka to arrive at the claimed invention. Tamura provides the motivation of providing a cosmetic for hair in which a superior sensation during use, superior effects of styling and/or conditioning hair after use, and/or superior cleansing properties are exhibited (para 25-26). Tamura invention also provides a cosmetic composition for hair in which smooth combability with fingers without exhibiting a frictional sensation during cleansing and applying to hair, namely during wetting, can be exhibited, the aforementioned effects are not lost by a rinsing operation, smooth combability with a comb or fingers during and after drying the hair is exhibited, a moisturizing feeling on touch is exhibited without uncomfortable stickiness (para 26). Thus, one with be motivated to incorporate the teachings of Tamura into the teachings of Tanaka to arrive at the claimed 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/A.A./               Examiner, Art Unit 1613   

/MARK V STEVENS/            Primary Examiner, Art Unit 1613